

Exhibit 10.49

PROMISSORY NOTE A
Chicago, Illinois
December 21, 2005


$41,725,000

1.       Promise to Pay.

          FOR VALUE RECEIVED, CLF MCCULLOUGH DRIVE CHARLOTTE LLC and CLF
ELECTRIC ROAD ROANOKE LLC, each a Delaware limited liability company
(collectively, “Borrower”), whose address is 110 Maiden Lane, 36th Floor, New
York, New York 10005, promises to pay to the order of LASALLE BANK NATIONAL
ASSOCIATION, a national banking association (“Lender”), whose address is 135
South LaSalle Street, Suite 3410, Chicago, Illinois 60603, or at such other
place as the holder hereof may from time to time designate, on or before January
1, 2016 (the “Maturity Date”), the principal amount of FORTY ONE MILLION SEVEN
HUNDRED TWENTY FIVE THOUSAND and 00/100 DOLLARS ($41,725,000.00) (the “Principal
Amount”), or so much thereof as may from time to time be outstanding, in lawful
money of the United States of America, with interest thereon to be computed from
the date of this Promissory Note at the Contract Rate, and to be paid in
accordance with the terms of this Promissory Note without set-off, deduction or
counterclaim. This Promissory Note and any modifications, renewals or extensions
hereof and any substitutions therefor (the “Note”; and together with that
certain Promissory Note B, of even date herewith, by Borrower to Lender, the
“Notes”), the Deeds of Trust, Security Agreements and Fixture Filings dated as
of even date herewith executed by Borrower in favor of Lender (collectively, the
“Security Instrument”) and any and all other documents other than the
aforementioned Promissory Note B now or hereafter executed by Borrower and/or
others in favor of Lender, which wholly or partially secure or guarantee payment
of this Note or pertain to indebtedness evidenced by the Notes (the “Loan”), are
collectively referred to herein as the “Loan Documents”.

2.       Principal and Interest.

          So long as no Event of Default (as hereinafter defined) exists,
interest shall accrue on the outstanding Principal Amount at five and 68/100
percent (5.68%) per annum (the “Contract Rate”) based on the actual number of
days in each given month and a 360 day year. Principal and interest shall be
paid to the Lender as follows: (a) on the date hereof, a payment of all interest
that is scheduled to accrue on the Principal Amount through the remainder of
this calendar month, but excluding the first day of the next calendar month
following the date hereof, (b) commencing on February 1, 2006, on the first day
of each month thereafter up to and including January 1, 2009, Borrower shall pay
to Lender a payment of interest only accrued on the Principal Amount during the
preceding calendar month, (c) commencing on February 1, 2009, and on the first
day of each month thereafter up to and including December 1, 2015, Borrower
shall pay to Lender constant monthly payments of principal and interest equal to
$241,643.51, and (d) the outstanding Principal Amount of this Note, together
with all accrued

--------------------------------------------------------------------------------



and unpaid interest, shall be due and payable in full on the Maturity Date.
Whenever any payment is stated to be due or a computation is to be made on a day
that is not a Business Day, such payment or computation will be made on the next
succeeding Business Day, but the calculation of interest remains from the first
day of the month through the last day of the month. “Business Day” shall be
defined as a day of the year on which banks are not required or authorized to
close in Chicago, Illinois or New York, New York.

3.       Prepayment and Defeasance.

          3.1        Prepayments.

          This Note may not be prepaid in whole or in part during the term
hereof, except as otherwise specifically provided herein. Notwithstanding the
foregoing, provided no Event of Default has occurred and is outstanding, the
Loan may be repaid without a prepayment fee or premium and without defeasance
anytime on and after the date on which the 117th scheduled monthly loan payment
is due (the “Lockout Release Date”) and has been paid in full. If the Loan is
prepaid on a date other than the first of a calendar month, in addition to all
other amounts due and payable hereunder, Borrower shall pay interest to, but
excluding, the first day of the next calendar month. If the Loan has been
defeased pursuant to Subparagraph 3.2, it may not be prepaid prior to the
Maturity Date.

          3.2       Defeasance.

          Notwithstanding any provision of this Paragraph 3 to the contrary (but
subject to the last sentence of this Subparagraph 3.2), at any time after the
earlier of (a) three (3) years after the full funding of the Loan or (b) two (2)
years after the “startup day,” within the meaning of Section 860G(a)(9) of the
Internal Revenue Code of 1986, as amended from time to time or any successor
statute (the “Code”), of a “real estate mortgage investment conduit” (“REMIC”),
within the meaning of Section 860D of the Code, that holds this Note, and
provided no Event of Default has occurred and is continuing hereunder or under
any of the other Loan Documents, Borrower may cause the release of the Property
from the lien of the Security Instrument and the other Loan Documents upon the
satisfaction of the following conditions (the “Defeasance”):

 

 

 

 

 

 

(i)

Not less than thirty (30) days prior written notice shall be given to Lender
specifying a date (the “Release Date”) on which the Defeasance Deposit (as
hereinafter defined) is to be made, which date may be a day other than a
regularly scheduled monthly installment of principal and interest is required to
be paid pursuant to Paragraph 2 above (a “Debt Service Payment Date”);

 

 

 

 

 

 

(ii)

Borrower shall pay to Lender all accrued and unpaid interest on the principal
balance of both Notes and all scheduled principal payments due through and
including the Release Date. If for any reason the Release Date is not a Debt
Service Payment Date, Borrower shall also pay interest that would have accrued
on both Notes through the next Debt Service Payment Date;

2

--------------------------------------------------------------------------------



 

 

 

 

 

 

(iii)

Borrower shall have paid all other sums (not including scheduled interest or
principal payments) due under both Notes and under the other Loan Documents,
including the Defeasance processing fee to the servicer specified in Section
3.4;

 

 

 

 

 

 

(iv)

Borrower shall deliver to Lender on or prior to the Release Date:


 

 

 

 

 

 

 

 

A.

The estimated amount necessary to purchase the Defeasance Collateral (the
“Defeasance Deposit”);

 

 

 

 

 

 

 

 

B.

An executed pledge and security agreement, in form and substance satisfactory to
Lender in its sole discretion, creating a first priority security interest in
favor of Lender in the Defeasance Deposit and the Defeasance Collateral (the
“Defeasance Security Agreement”);

 

 

 

 

 

 

 

 

C.

A certificate of Borrower certifying that it is requesting the lien against the
Property be released to facilitate a disposition or refinancing of, or other
customary commercial transaction involving, the Property and not as part of an
arrangement to collateralize a REMIC offering with obligations that are not real
estate mortgages, and that all of the other requirements set forth in this
Subparagraph 3.2 have been satisfied;

 

 

 

 

 

 

 

 

D.

An opinion of counsel for Borrower in form and substance and delivered by
counsel satisfactory to Lender in its sole discretion stating, among other
things, that (1) the Defeasance Deposit has been duly and validly assigned and
delivered to Lender; (2) the posting of the Defeasance Deposit will not
adversely affect the tax status of the REMIC under the Code and that the
Defeasance complies with all applicable REMIC provisions under the Code; and (3)
Lender has a perfected first priority security interest in the Defeasance
Collateral and that the Defeasance Security Agreement is enforceable against
Borrower in accordance with its terms;

 

 

 

 

 

 

 

 

E.

A certificate of Borrower certifying that all requirements relating to the
Defeasance set forth in both Notes and any other Loan Documents have been
satisfied; and

 

 

 

 

 

 

 

 

F.

Such other certificates, opinions of counsel, documents or instruments as Lender
may reasonably require;

 

 

 

 

 

 

 

(v)

If required by the Applicable Rating Agencies for any Secondary Market
Transaction relating to the Loan, Lender receives written assurances that the
securities of the REMIC (“Securities”) that directly or indirectly holds this
Note will not have a downgrade, withdrawal or qualification of the credit rating
then assigned to the Securities by any rating agencies (“Applicable Rating
Agencies”) as a result of the Defeasance;

3

--------------------------------------------------------------------------------



 

 

 

 

 

 

(vi)

The holder of the Defeasance Collateral, which shall be a successor entity
designated by LaSalle Bank National Association in its sole discretion, shall be
a single purpose entity, which shall not own any other assets or have any other
liabilities or operate any other property (except in connection with other
defeased loans held in the same securitized loan pool with the Loan);

 

 

 

 

 

 

(vii)

Borrower shall pay all reasonable costs and expenses incurred by Lender or its
agents in connection with the Defeasance, including, without limitation, all
costs and expenses associated with the purchase of the Defeasance Collateral,
the preparation of the Defeasance Security Agreement and related documentation,
the preparation and recordation of a release of the lien of the Security
Instrument, as well as all fees and expenses of the Applicable Rating Agencies,
and all reasonable accountants’ and attorneys’ fees and expenses; and

 

 

 

 

 

 

(viii)

Borrower must comply with all other applicable REMIC provisions under the Code
as well as any Applicable Rating Agencies’ requirements.

          Notwithstanding anything that may be contained herein to the contrary,
the Loan may not be defeased during the last ninety (90) days of the loan term
if the Loan has not previously been defeased; provided, further, that any
Defeasance under this Note must occur simultaneously with the Defeasance of
Promissory Note B.

          3.3       Defeasance Collateral.

          Upon compliance with the requirements of Subparagraph 3.2 above:

          (a) Lender shall use the Defeasance Deposit to purchase on Borrower’s
behalf direct, non-callable obligations of the United States of America (which
are government securities or governmental agency securities within the meaning
of Treas. Reg. 1.860G-2(a)(8)(i) and which securities must comply as determined
by Lender in its sole discretion with REMIC and rating agency requirements) that
provide, without reinvestment, for payments not later than the due dates of all
successive monthly Debt Service Payment Dates on both Notes occurring after the
Release Date, with each such payment being equal to or greater than the amount
of the corresponding installment of principal and interest required to be paid
under both Notes (including all amounts due on the Maturity Date of this Note
and the aforesaid Promissory Note B) for the balance of the term hereof or
thereof assuming the Notes will be repaid on the Lockout Release Date (the
“Defeasance Collateral”), as certified by an independent certified public
accountant satisfactory to Lender, each of which securities shall be duly
endorsed as directed by Lender or accompanied by a written instrument of
transfer in form and substance wholly satisfactory to Lender (including, without
limitation, such instruments as may be required by the depository institution
holding such securities to effectuate book-entry transfers and pledges through
the book-entry facilities of such institution) to create a first priority
security interest therein in favor of Lender in conformity with all applicable
state and federal laws governing granting of such security interests. In
connection with the conditions set forth above, Borrower hereby appoints Lender
as its agent and attorney-in-fact for the purpose of purchasing the

4

--------------------------------------------------------------------------------



Defeasance Collateral with the Defeasance Deposit. Borrower, pursuant to the
Defeasance Security Agreement, shall authorize and direct the payments received
from the Defeasance Collateral to be made directly to Lender and applied to
satisfy the obligations of Borrower under both Notes. Any portion of the
Defeasance Deposit in excess of the amount necessary to purchase the Defeasance
Collateral and satisfy all of Borrower’s obligations to Lender shall be returned
to Borrower without interest.

          (b) The Property shall be released from the lien of the Security
Instrument and the other Loan Documents after Borrower fulfills the Applicable
Rating Agencies’ and all REMIC requirements, and the Defeasance Collateral shall
constitute collateral which shall secure both Notes and all other obligations
under the Loan Documents.

          3.4       Assignment.

          Upon the release of the Property in accordance with this Paragraph 3,
Borrower shall assign all its obligations and rights under both Notes, together
with the pledged Defeasance Collateral, to a successor entity designated by
LaSalle Bank National Association in its sole discretion. Such successor entity
shall be a single purpose entity, which shall not own any other assets or have
any other liabilities or operate any other property (except in connection with
other defeased loans held in the same securitized loan pool with this Note), and
shall execute an assumption agreement in form and substance satisfactory to
Lender in its sole discretion pursuant to which it shall assume Borrower’s
obligations under both Notes and the Defeasance Security Agreement. As
conditions to such assignments and assumption, Borrower shall (a) deliver to
Lender an opinion of counsel in form and substance and delivered by counsel
satisfactory to the Applicable Rating Agencies and Lender in its sole discretion
stating, among other things, that such assumption agreement is enforceable
against Borrower and such successor entity in accordance with its terms and that
both Notes, the Defeasance Security Agreement and the other Loan Documents, as
so assumed, are enforceable against such successor entity in accordance with
their respective terms, (b) if a non-consolidation opinion with respect to the
successor entity is required by the Applicable Rating Agencies, pay the
reasonable legal expenses of Lender’s counsel incurred in connection with that
opinion (in form and substance satisfactory to the Applicable Rating Agencies),
(c) pay all reasonable costs and expenses incurred by Lender or its agents in
connection with such assignment and assumption (including, without limitation,
the review of the proposed transferee and the preparation of the assumption
agreement and related documentation), and (d) pay to the servicer of this Note a
defeasance processing fee in an amount equal to $10,000, provided,
notwithstanding anything to the contrary herein or in the other Loan Documents,
no other assumption fee shall be payable by Borrower in connection with such
assumption. Upon such assumption, Borrower shall be relieved of its obligations
hereunder, under the other Loan Documents and under the Defeasance Security
Agreement, with the sole exception of (A) representations and warranties made in
connection with Defeasance, (B) the underlying obligation to effect Defeasance,
(C) any loss to Lender if Defeasance is set aside, voided or rescinded and (D)
any rights or obligations that are expressly intended to survive the repayment
of the Loan or other payment, satisfaction or termination of this Note, the Loan
Documents or the Defeasance Security Agreement.

5

--------------------------------------------------------------------------------



          3.5       No Further Rights.

          Upon the release of the Property in accordance with this Paragraph 3,
Borrower shall have no further right to prepay this Note pursuant to the other
provisions of this Paragraph 3 or otherwise.

          3.6       Prepayment Fee After Event of Default.

          In the event the Principal Amount of this Note is, as a result of
Lender’s exercise of its rights upon Borrower’s default and acceleration of the
obligation to pay the unpaid Principal Amount of this Note (irrespective of
whether foreclosure proceedings have been commenced), (a) due prior to the
Maturity Date, or (b) paid prior to the Maturity Date, Lender shall, in either
event, be entitled to collect and Borrower shall pay to Lender on the date of
prepayment (the “Prepayment Date”), in addition to any other sums due hereunder
or under any of the other Loan Documents, a prepayment fee (the “Prepayment
Fee”) in an amount equal to the greater of (i) 3% of the outstanding principal
balance of this Note at the time such payment or proceeds are received by Lender
or (ii) the Yield Maintenance Amount. Lender shall notify Borrower of the amount
of the Prepayment Fee that Borrower shall be required to pay on the Prepayment
Date.

 

 

 

“Yield Maintenance Amount” means an amount, never less than zero, equal to (x)
the present value as of the date such prepayment or proceeds are received of the
remaining scheduled payments of principal and interest from the date such
payment or proceeds are received through the Lockout Release Date (including any
balloon payment) determined by discounting such payments at the Discount Rate
(as hereinafter defined) less (y) the amount of the payment or proceeds received
by Lender.

 

 

 

“Discount Rate” means the rate which, when compounded monthly, is equivalent to
the Treasury Rate (as hereinafter defined), when compounded semi-annually.

 

 

 

“Treasury Rate” means the yield calculated by the interpolation of the yields,
as reported in Federal Reserve Statistical Release H.15 “Selected Interest
Rates” under the heading “U.S. Government Securities/Treasury Constant
Maturities,” for the week ending prior to the date such payment or proceeds are
received, of U.S. Treasury constant maturities with maturity dates (one longer
and one shorter) most nearly approximating the Maturity Date (in the event
Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Treasury Rate).

 

 

 

All percentages shall be rounded to the nearest one hundred thousandth percent
and dollar amounts shall be rounded to the nearest whole dollar.

          3.7       Prepayment Following Casualty or Condemnation.

          Notwithstanding the foregoing, provided no Event of Default has
occurred and is outstanding, there shall be no Yield Maintenance Amount and
Defeasance shall not be required to the extent the prepayment is attributed
solely to Lender’s application of any insurance proceeds or condemnation awards
against the Principal Amount in accordance with Paragraph 5 of the Security
Instrument.

6

--------------------------------------------------------------------------------



4.       Default.

          4.1       Events of Default.

          The following shall constitute an “Event of Default” under this Note:
(a) failure to pay any amounts owed pursuant to this Note within five (5) days
after such payment is due; (b) failure to pay the outstanding Principal Amount
and all accrued and unpaid interest in full on the Maturity Date; or (c) the
occurrence of any Event of Default under any of the other Loan Documents.

          4.2       Remedies.

          So long as an Event of Default remains outstanding: (a) interest shall
accrue at a rate (the “Default Rate”) equal to the lesser of (i) the Contract
Rate plus 5% per annum, or (ii) the maximum amount permitted by applicable law,
and, to the extent not paid when due, shall be added to the Principal Amount;
(b) Lender may, at its option and without notice (which notice is expressly
waived), declare the unpaid Principal Amount and all accrued and unpaid interest
immediately due and payable. Lender’s rights, remedies and powers, as provided
in this Note and the other Loan Documents, are cumulative and concurrent, and
may be pursued singly, successively or together against Borrower, the security
described in the other Loan Documents, any guarantor(s) hereof and any other
security given at any time to secure the payment hereof, all at the sole
discretion of Lender. Additionally, Lender may in its sole discretion resort to
every other right or remedy available at law or in equity without first
exhausting the rights and remedies contained herein. Lender’s failure, for any
period of time or on more than one occasion, to exercise its option to
accelerate the Maturity Date shall not constitute a waiver of the right to
exercise the same at any time during the continued existence of any Event of
Default or any subsequent Event of Default.

5.       Late Charge.

          If payments of principal and/or interest, or any other amounts due
under this Note or the other Loan Documents are not timely made and remain
overdue for a period of five (5) days, Borrower, without notice or demand by
Lender, promptly shall pay a late charge (the “Late Charge”) equal to the lesser
of (a) five percent (5%) of such past due amounts or (b) the maximum amount
permitted by applicable law. Until paid, the Late Charge shall be added to the
Principal Amount. Nothing in this Note shall be construed as an obligation on
the part of Lender to accept, at any time, less than the full amount then due
hereunder, or as a waiver or limitation of Lender’s right to compel prompt
performance.

6.       Waiver.

          Borrower, for itself and all endorsers, guarantors and sureties of
this Note, and each of them, and their heirs, legal representatives, successors
and assigns, respectively hereby waives presentment for payment, demand, notice
of nonpayment, notice of dishonor, protest of any dishonor, notice of protest
and protest of this Note, and all other notices in connection with the delivery,
acceptance, performance, default or enforcement of the payment of this Note
(excepting only notices expressly provided for herein), and agrees that its
liability shall be unconditional and without regard to the liability of any
other party and shall not be in any

7

--------------------------------------------------------------------------------



manner affected by any indulgence, extension of time, renewal, waiver or
modification granted or consented to by the Lender. Borrower, for itself and all
endorsers, guarantors and sureties of this Note, and each of them, and their
heirs, legal representatives, successors and assigns, respectively hereby
consents to every extension of time, renewal, waiver or modification that may be
granted by Lender with respect to the payment or other provisions of this Note,
and to the release of any makers, endorsers, guarantors or sureties, or of any
collateral given to secure the payment hereof, or any part hereof, with or
without substitution, and agrees that additional makers or guarantors or
endorsers may become parties hereto without notice to Borrower and without
affecting the liability of Borrower hereunder. Borrower hereby waives the right
to assert a setoff, counterclaim or deduction in any action or arising out of or
in any way connected with this Note or any of the other Loan Documents. No right
of rescission, set-off, abatement, diminution, counterclaim or defense has been
or will be asserted with respect to this Note or any of the other Loan
Documents.

7.       Security, Application of Payments.

          This Note is secured by, and Lender is entitled to the benefits of,
the liens, encumbrances, and obligations created hereby and by the Security
Instrument and the other Loan Documents and the terms and provisions of the
Security Instrument and the other Loan Documents are hereby incorporated herein.
Each payment on the Loan is to be applied when received first to the payment of
any fees, expenses or other costs Borrower is obligated to pay hereunder or
under the terms of the Security Instrument or the other Loan Documents, second
to the payment of any accrued and unpaid Late Charge, third to the payment of
interest on the Principal Amount from time to time remaining unpaid, and the
remainder of such payment shall be used to reduce the Principal Amount.

8.       Sale of Loan; Securitization.

          Borrower acknowledges and agrees that Lender may, at any time and
without the consent of Borrower or any Guarantor, sell, transfer, securitize,
assign and convey all or any portion of its right, title and interest in and to
the Loan, the servicing of the Loan, the Loan Documents, any guaranties given in
connection with the Loan and any collateral given to secure the Loan. In
addition, Lender may issue one or more participations therein, or consummate one
or more private or public securitizations of rated single- or multi-class
securities (collectively, the “Securities”) secured by or evidencing ownership
interests in all or any portion of the Loan and the Loan Documents or a pool of
assets that include the Loan and the Loan Documents (such sales, participations
and/or securitizations, collectively, a “Securitization”). Borrower covenants to
cooperate with Lender’s efforts in the sale, transfer, rating and/or
securitization of the Loan (including cooperating with third parties, at no cost
to Borrower, including, but not limited to, the Applicable Rating Agencies and
potential investors to facilitate the rating and Securitization of the Loan). At
the request of Lender, and to the extent not already required to be provided by
Borrower under this Note, Borrower shall use reasonable efforts to provide the
following information:

 

 

 

 

 

 

(i)

provide updated financial and other information with respect to the Property,
Borrower, Guarantors and the manager, managing member or general partner, as the
case may be, of Borrower (“Manager”);

8

--------------------------------------------------------------------------------



 

 

 

 

 

 

(ii)

deliver (A) revised opinions of counsel as to non-consolidation, due execution
and enforceability with respect to the Property, Borrower, Guarantors and their
respective affiliates and the Loan Documents, and (B) revised organizational
documents for Borrower, which counsel opinions and organizational documents
shall be reasonably satisfactory to Lender and the Applicable Rating Agencies;

 

 

 

 

 

 

(iii)

if required by any Applicable Rating Agency, use commercially reasonable efforts
to deliver a new tenant estoppel letter in the form provided under the Allstate
Lease (as defined in the Security Instrument);

 

 

 

 

 

 

(iv)

execute such amendments to the Loan Documents as may be requested by Lender or
the Applicable Rating Agencies to effect the Securitization and/or deliver one
or more new component notes to replace this Note or modify this Note to reflect
multiple components of the Loan (provided such new notes or modified note shall
have the same coupon, the same amortization and the same maturity date of this
Note), and modify the cash management agreement, if any, with respect to the
newly created components such that the pricing and marketability of the
Securities and the size of each class of Securities and the rating assigned to
each such class by the Applicable Rating Agencies shall provide the most
favorable rating levels and achieve the optimum rating levels for the Loan;
provided, however, any such amendments or modifications shall not modify any
material economic terms or materially increase Borrower’s obligations under the
Loan Documents;

9.       Jury Trial Waiver.

          BORROWER AND LENDER, BY ITS ACCEPTANCE OF THIS NOTE, EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ITS RESPECTIVE RIGHTS TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT
MATTER OF THIS NOTE AND THE BUSINESS RELATIONSHIP THAT IS BEING ESTABLISHED.
THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY BORROWER AND
LENDER, AND BORROWER ACKNOWLEDGES ON BEHALF OF ITSELF AND ITS PARTNERS, MEMBERS,
SHAREHOLDERS, AS THE CASE MAY BE, THAT NEITHER THE LENDER NOR ANY PERSON ACTING
ON BEHALF OF THE LENDER HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS
WAIVER OF TRIAL BY JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT. BORROWER AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT BORROWER AND
LENDER HAVE ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS NOTE AND THAT
EACH OF THEM WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS. BORROWER AND LENDER FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED (OR HAVE HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF
THIS NOTE AND IN

9

--------------------------------------------------------------------------------



THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF THEIR OWN
FREE WILL, AND THAT THEY HAVE HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.

10.     Miscellaneous.

          10.1       Lawful Rate of Interest.

          It is expressly stipulated and agreed to be the intent of Borrower and
Lender at all times to comply with applicable state law or applicable United
States federal law (to the extent that it permits Lender to contract for,
charge, take, reserve or receive a greater amount of interest than is permitted
under state law) and that this paragraph shall control every other covenant and
agreement in this Note and the other Loan Documents. If the applicable law
(state or federal) is ever judicially interpreted so as to render usurious any
amount called for under this Note or under any of the other Loan Documents, or
contracted for, charged, taken, reserved or received with respect to the
indebtedness evidenced by this Note and the other Loan Documents, or if Lender’s
exercise of the option to accelerate the maturity of this Note, or if any
prepayment by Borrower results in Borrower having paid any interest in excess of
that permitted by applicable law, then it is Borrower’s and Lender’s express
intent that all excess amounts theretofore collected by Lender be credited on
the principal balance of this Note (or, if this Note has been or would thereby
be paid in full, refunded to Borrower), and the provisions of this Note and the
other Loan Documents immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance and detention of the indebtedness evidenced hereby and by the other
Loan Documents shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the rate or amount of interest on account of such
indebtedness does not exceed the maximum rate permitted under applicable law
from time to time in effect and applicable to the indebtedness evidenced hereby
for so long as such indebtedness remains outstanding. Notwithstanding anything
to the contrary contained herein or in any of the other Loan Documents, it is
not the intention of Lender to accelerate the maturity of any interest that has
not accrued at the time of such acceleration or to collect unearned interest at
the time of such acceleration.

          10.2       Captions; Definitions.

          The captions of the Paragraphs of this Note are for convenience only
and shall not be deemed to modify, explain, enlarge or restrict any of the
provisions hereof. Capitalized terms used and not otherwise defined herein shall
have the meanings given to them in the Security Instrument and the other Loan
Documents, as the case may be.

          10.3       Severable Provisions.

          Every provision of this Note is intended to be severable. If any term
or provision hereof is declared by a court of competent jurisdiction to be
illegal, invalid or unenforceable for any reason whatsoever, such illegality,
invalidity or unenforceability shall not affect the balance of

10

--------------------------------------------------------------------------------



the terms and provisions hereof, which terms and provisions shall remain binding
and enforceable.

          10.4       Notices.

          Notices shall be given under this Note in conformity with the terms
and conditions of the Security Instrument.

          10.5       Joint and Several; Successors and Assigns.

          The obligations of Borrower in this Note shall be joint and several
obligations of Borrower and of each Borrower, if more than one, and this Note
shall be binding upon and inure to the benefit of each Borrower’s and Lender’s
heirs, personal representatives, successors and assigns.

          10.6       Time of Essence.

          Time is of the essence of this Note and the performance of each of the
covenants and agreements contained herein and each of the other Loan Documents.

          10.7       Governing Law/Jurisdiction.

          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT OF
COMPETENT JURISDICTION LOCATED IN THE CITY OF CHICAGO AND STATE OF ILLINOIS IN
CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE AND THE
OTHER LOAN DOCUMENTS.

          10.8       No Oral Modification.

          There are no oral agreements between Borrower and Lender. The
provisions of this Note and the other Loan Documents may be amended or revised
only by an instrument in writing signed by Borrower and Lender. This Note and
all the other Loan Documents supersede any and all prior commitments,
agreements, representations and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence or prior, contemporaneous or subsequent oral agreements or
discussions of any person or party.

          10.9       Counterparts.

          This Note may be executed in several counterparts, each of which shall
be deemed an original instrument and all of which together shall constitute a
single Note.

11

--------------------------------------------------------------------------------



          10.10      Authority.

          Borrower (and the undersigned representative of Borrower, if any)
represents that Borrower has full power, authority and legal right to execute,
deliver and perform its obligations pursuant to this Note and the other Loan
Documents and that this Note and the other Loan Documents constitute legal,
valid and binding obligations of Borrower. Borrower further represents that the
Loan was made for business or commercial purposes and not for personal, family
or household use.

11.     Exculpation.

          Except as set forth below, neither Borrower nor any Guarantor shall be
personally liable to pay the Principal Amount, or any other amount due, or to
perform any obligation, under the Loan Documents, and Lender agrees to look
solely to the Property and any other collateral heretofore, now, or hereafter
pledged by any party to secure the Loan; provided, however, in the event (a) the
first scheduled monthly payment on the Note after the date hereof is not paid
when due, or (b) of a breach of the terms of Paragraphs 15 or 16 of the Security
Instrument the limitation on recourse set forth in this Paragraph 11 will be
null and void and completely inapplicable, and this Note shall be with full
recourse to Borrower and Guarantor. Borrower and each Guarantor, jointly and
severally, shall be personally liable for all losses, liabilities, damages,
costs, expenses and claims including, without limitation, attorneys’ fees and
expenses incurred by or suffered by Lender as a result of:

 

 

 

 

 

 

(i)

any fraud, willful misconduct, or material misrepresentation by Borrower or any
Guarantor in connection with the Loan;

 

 

 

 

 

 

(ii)

any waste of the Property caused by act(s) or omission(s) of Borrower, its
agents, affiliates, officers and employees; or the removal or disposal by
Borrower of any portion of the Property after an Event of Default under the Loan
Documents to the extent such Property is not replaced by Borrower with like
property of equivalent value, function and design;

 

 

 

 

 

 

(iii)

the misapplication, misappropriation or conversion of: (A) any rents, security
deposits, proceeds or other funds; (B) any insurance proceeds paid by reason of
any loss, damage or destruction to the Property and not used by Borrower for
restoration or repair of the Property when and as permitted by the Loan
Documents; and/or (C) any awards or amounts received in connection with the
condemnation of all or any portion of the Property and not used by Borrower for
restoration or repair of the Property when and as permitted by the Loan
Documents;

 

 

 

 

 

 

(iv)

Borrower’s failure to deliver any security deposits collected with respect to
the Property to Lender or any other party entitled to receive such security
deposits under the Loan Documents following a default; and any rents (including
advanced or prepaid rents), issues, profits, accounts or other amounts generated
by or related to the Property attributable to, or accruing after a default,
which amounts were collected by Borrower or any

12

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

other party on its behalf or for its benefit and not turned over to the Lender
or used to pay unaffiliated third parties for reasonable and customary operating
expenses and capital expenditures for the Property, taxes and insurance premiums
with respect to the Property or any other amounts required to be paid under the
Loan Documents with respect to the Property; and/or

 

 

 

 

 

 

(v)

the breach of the obligations set forth in that certain Hazardous Substances
Indemnification Agreement from Borrower and Guarantor(s) to Lender of even date
herewith, as hereafter amended, if at all.

          The foregoing shall in no way limit or impair the enforcement against
the Property or any other security granted by the Loan Documents of any of the
Lender’s rights and remedies pursuant to the Loan Documents.

          Nothing herein shall be deemed to be a waiver of any right which
Lender may have under Sections 506(a), 506(b), 1111(b) or any other provisions
of the Bankruptcy Code to file a claim for the full amount of the Loan secured
by the Loan Documents or to require that all collateral shall continue to secure
all of the Loan owing to Lender in accordance with this Note and the other Loan
Documents.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

13

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Borrower does execute this Note as of the date set
forth above.

 

 

 

 

CLF McCULLOUGH DRIVE CHARLOTTE LLC, a Delaware limited liability company

 

 

 

By:  /s/ Robert C. Blanz

 

 

--------------------------------------------------------------------------------

 

 

Name: Robert C. Blanz

 

 

Title: Senior Vice President

 

 

 

CLF ELECTRIC ROAD ROANOKE LLC, a Delaware limited liability company

 

 

 

By:  /s/ Robert C. Blanz

 

 

--------------------------------------------------------------------------------

 

 

Name: Robert C. Blanz

 

 

Title: Senior Vice President

14

--------------------------------------------------------------------------------